OM-/S*
                                ELECTRONIC RECORD




COA #      01-14-00145-CR                        OFFENSE:        19.04 (Manslaughter)

           Romelle Monte Hawkins v. The
STYLE:     state of Texas                        COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    179th District Court


DATE:12/04/2014                  Publish: NO     TC CASE #:      1402764




                           IN THE COURT OF CRIMINAL APPEALS


          Romelle Monte Hawkins v. The
STYLE:    State of Texas                              CCA#:
                                                                    QV\-I5
        PkD y.                        Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:     OtjUf-l&tT                                  SIGNED:                           PC:_

JUDGE:     A &t/U^^rr-'                               PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD